Title: To James Madison from Benjamin W. Crowninshield, 28 September 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Sir
                        
                        Salem Sepr. 28. 1815.
                    
                    The within letter, is from Capt Charles Stewart of the navy, & contains his answer, to your offer to him, of a seat at the navy Board; he declines accepting it.
                    To whom will you be pleased to offer it now? Decatur may be home soon from the medn.; I doubt some, if it would suit his activity; there is Capts Evans & Sinclair, the first is at NY, the latter gentleman has been ordered to the consitution [sic] Frigate, more might be chosen from, if the Squadron was home from Algiers, but either of the above named captains, in my opinion, would make a good associate at the Board.
                    May I hope for your instructions? Accept, Sir, my best wishes, & believe me to be, Sincerly Yours.
                    
                        B W Crowninshield
                    
                 